Citation Nr: 1814884	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-03 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to a rating in excess of 20 percent for a back disability before April 24, 2014, and to a rating in excess of 40 percent thereafter.

3.  Entitlement to a compensable rating for radiculopathy of the right leg.  

4.  Entitlement to a compensable rating for a left knee disability before April 24, 2014, and to a rating in excess of 10 percent thereafter.

5.  Entitlement to a compensable rating for a right knee disability before April 24, 2014, and to a rating in excess of 10 percent thereafter.

6.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

7.  Entitlement to a compensable rating for a right ankle disability.  

8.  Entitlement to a compensable rating for a migraine headache disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions of the VA RO.

This appeal was previously before the Board in November 2016.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With regard to the issues on appeal, the Board notes that a request for a TDIU is not a separate claim for benefits, but it can instead be part of any claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, however, the Veteran has remained employed throughout her appeal, and she has claimed that she is prevented from working as a result of her service-connected disabilities.  As such, the question of TDIU is not raised by the record.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether a relationship exists between the Veteran's bilateral wrist disability and her active duty service.

2.  Before April 24, 2014, the Veteran's back disability was not manifested by forward flexion limited to 30 degrees or worse, and no incapacitating episodes of intervertebral disc disease (IVDS) or ankylosis were shown.

3.  Since April 24, 2014, the Veteran's back disability has been manifested by forward flexion limited to 30 degrees, but it has not been manifested by IVDS or ankylosis.

4.  The Veteran's radiculopathy of the right leg has not resulted in symptoms of mild incomplete paralysis or worse.

5.  The Veteran's bilateral knee disability is manifested by a range of motion functionally limited by pain to no less than 90 degrees of flexion and full extension; instability, meniscus impairment, ankylosis, impairment of the tibia and fibula, and genu recurvatum were not shown.

6.  Before May 14, 2014, and since May 16, 2017, the Veteran's left ankle disability is manifested, at worst, by a moderate limitation of motion.  

7.  From May 14, 2014, to May 15, 2017, the Veteran's left ankle disability was manifested, at worst, by a marked limitation of motion.  

8.  The Veteran's right ankle disability is not manifested by pain, ankylosis, a limitation of motion, or other functional impairment.

9.  The Veteran's migraine headache disability is not manifested by characteristic prostrating attacks.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral wrist disability have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  Before April 24, 2014, the criteria for a rating in excess of 20 percent for a back disability were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2017).

3.  Since April 24, 2014, the criteria for a rating in excess of 40 percent for a back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2017).

4.  The criteria for a compensable rating for radiculopathy of the right leg have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520.

5.  Before April 24, 2014, the criteria for a 10 percent rating, but no greater, for a left knee disability based on painful motion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5256, 5260-63 (2017).

6.  Before April 24, 2014, the criteria for a 10 percent rating, but no greater, for a right knee disability based on painful motion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5256, 5260-63 (2017).

7.  Since April 24, 2014, the criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5256-63 (2017).

8.  Since April 24, 2014, the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5256-63 (2017).

9.  Before May 14, 2014, and since May 16, 2017, the criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5270-74 (2017).

10.  From May 14, 2014, to May 15, 2017, the criteria for a 20 percent rating, but no greater, for a left ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5270-74 (2017).

11.  The criteria for a compensable rating for a right ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5270-74 (2017).

12.  The criteria for a compensable rating for a migraine headache disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claim of entitlement to service connection for a bilateral wrist disability.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot with respect to this claim.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in October 2009, and neither the Veteran nor her representative has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and post-service medical treatment records have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

When a claimant's medical history indicates that her condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (finding that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability").  In this case, the Veteran has reported experiencing flare-ups of her back disability, bilateral knee disability, and bilateral ankle disability.  With that said, the Veteran has not reported any specific or predictable periods during which flare-ups of symptoms occur.  Given this history and the unpredictability of the flare-ups as specified by the Veteran, it would be difficult, if not impossible, to schedule an examination during a period of flare-up.  Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  

The Veteran was provided with examinations addressing her back and bilateral knee disabilities in November 2009, April 2014, and May 2017.  The Veteran was provided with examinations addressing her bilateral ankle disability in December 2009, May 2014, and May 2017.  The Veteran was provided with examinations addressing her migraine headache disability in December 2009, April 2014, and May 2017.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the representative, in an October 2017 statement, requested a remand for new examinations with respect to the headache and right leg disorders.  He alleged that the last examiner did not address the Veteran's lay statements she made at the examination, particularly with respect to a headache log she kept.  With respect to the right leg, the representative alleges that although the Veteran reported that her right lower extremity goes numb, which the representative asserts establishes the presence of radiculopathy, the examiner did not find radiculopathy.  The Board first points out that the examiner did take into account the Veteran's lay statements concerning the frequency and severity of her headaches; her statements are recorded in the examination report.  To the extent the representative is arguing that the examiner had to have specifically referenced the Veteran's log, the examiner was not required to discuss each individual piece of evidence.  The electronic claims file was available to and reviewed by the examiner, the examiner interviewed the Veteran about the frequency and severity of her headaches, and the examiner recorded what the Veteran reported.  The Board finds that the examiner properly took into account the Veteran's lay statements.  With respect to the right leg numbness, the Board points out that there is no indication that the representative even remotely has the experience, training or education to diagnose a disorder from a symptom such as numbness.  Nor is radiculopathy the type of disorder that a layperson can diagnose from knowledge about a single symptom of numbness.  Even if radiculopathy is a disorder that a layperson could diagnose, the examiner, who clearly has the experience, education and training to diagnose such disorders, did not find any radiculopathy.  The examiner's opinion outweighs that of the representative's in every respect.

In short, the Board finds that the examinations are adequate, and that the representative's objections to the examinations are without merit.
 
The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  To the extent that carpal tunnel syndrome is an organic disease of the nervous system, it is a chronic disease for which service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, the Veteran was diagnosed with mild carpal tunnel syndrome at the time of the April 2009 examination that was conducted at her separation from service.  The Veteran has consistently complained of wrist pain since that time, for example in May 2010, September 2010, March 2011, October 2012, June 2013, July 2013, June 2015, and May 2017.  The Board finds that the Veteran's consistent reports of bilateral wrist pain present a continuity of symptomatology, which serves as the necessary nexus between the Veteran's carpal tunnel syndrome and her active duty service.  

In making this finding, the Board acknowledges that in September 2010 and May 2017, VA examiners were unable to find that the Veteran had a current bilateral wrist disability.  The Board places relatively little weight in these findings, however, because in neither examination did the examiner fully conduct the diagnostic studies that would be required to establish or exclude a current diagnosis.  In September 2010, the examiner conducted only a nerve conduction study of the Veteran's right wrist; the examiner did not conduct a study of the Veteran's left wrist, nor were radiographic studies of either wrist conducted.  In May 2017, the examiner did not conduct radiographic or nerve conduction studies at all.  Instead, the examiner relied on a January 2006 x-ray of the Veteran's right wrist to determine that a current disability did not exist.  

Again, given the Veteran's diagnosis with carpal tunnel syndrome at the time of her service separation examination, her claim submitted in conjunction with her separation from service as part of the Benefits Delivery at Discharge program, and the Veteran's consistent complaints of wrist pain since that time, the Board finds that service connection for a bilateral wrist disability should be granted.  

Increased Ratings Generally

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods other than those discussed herein.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2017).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Increased Rating for a Back Disability and Right Leg Radiculopathy

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Code 5243 (2017).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2017).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  
When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  

Turning to the facts in this case, the Veteran filed her claim in September 2009 as part of the Benefits Delivery at Discharge program.  The Veteran underwent a VA examination in November 2009, at which time the Veteran reported having difficulty bending over and getting up.  The Veteran's gait was normal, and she could walk less than one mile.  The Veteran reported a history of decreased motion, stiffness, weakness, spasm, and pain.  The Veteran did not have incapacitating episodes of spine disease.  The Veteran did not have abnormal spinal curvatures or ankylosis of the spine, but spasm, guarding, painful motion, and tenderness were noted.  The Veteran had flexion to 60 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, bilateral lateral rotation to 30 degrees, with pain at the ends of all ranges of motion.  Upon repetitive motion testing, the Veteran's flexion was limited to 45 degrees.  The examiner diagnosed the Veteran with lumbar spondyloarthropathy and degenerative disc disease.    

The Veteran underwent an additional VA examination in April 2014, at which time the examiner diagnosed the Veteran with lumbar spondylosis.  The Veteran complained of pain, a need to use a back brace, and stiffening of the back with prolonged sitting, but the Veteran denied experiencing flare-ups.  The Veteran had flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees.  The Veteran had pain at the ends of all ranges of motion.  The Veteran was unable to perform repetitive-use testing as a result of pain.  The examiner noted that the Veteran had functional loss in the form of less movement than normal, weakened movement, and painful movement.  The Veteran had bilateral paralumbar tenderness, but she did not have spasm or guarding.  There was no ankylosis of the spine or IVDS. 

In a July 2015 Disability Benefits Questionnaire, a physician noted that the Veteran reported experiencing flare-ups of pain, during which time she had difficulty walking, sitting, driving, and lying down.  The Veteran indicated that she had experienced a flare-up the day before.  The Veteran had forward flexion to 60 degrees with pain at 50 degrees, extension to 25 degrees with pain at 10 degrees, right lateral flexion to 20 degrees with pain at 10 degrees, left lateral flexion to 20 degrees with pain, right lateral rotation to 25 degrees with pain at 20 degrees, and left lateral rotation to 20 degrees with pain.  The Veteran could not perform repetitive-use testing as a result of pain.  The physician noted that the Veteran had functional loss in the form of less movement than normal and painful movement.  The examiner noted that during flare-ups, the Veteran experienced a loss of range of motion of flexion to 30 degrees.  The Veteran did not have tenderness, guarding, or muscle spasm.  The physician noted that the Veteran did not have IVDS.  

The Veteran underwent an additional VA examination in May 2017, at which time the examiner diagnosed the Veteran with degenerative arthritis of the spine.  The Veteran complained of pain and stiffness, but she denied experiencing flare-ups.  The Veteran complained of pain with prolonged sitting.  The Veteran had forward flexion to 90 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  No pain was noted on examination, nor did the Veteran show evidence of pain with weight-bearing.  Repetitive use testing did not result in an additional loss of function or range of motion.  The examiner found that the Veteran was able to fully forward flex to remove her socks and shoes.  There was no ankylosis.  The examiner found that the Veteran did not have IVDS of the thoracolumbar spine.  

Turning to an analysis of these facts, the Board first notes that the Veteran's back disability has been rated 40 percent disabling since April 24, 2014.  As noted above, a rating in excess of 40 percent based on the General Rating Formula for Diseases and Injuries of the Spine requires the presence of ankylosis.  In this case, the Veteran's lumbar spine has not been ankylosed, or immobile, at any time.  The record instead shows that the Veteran has maintained a range of motion in her spine since filing her claim.  The Board thus finds that neither a 50 percent rating (requiring unfavorable ankylosis of the entire thoracolumbar spine) nor a 100 percent rating (requiring unfavorable ankylosis of the entire spine) is warranted at any time, and the Veteran is in receipt of the maximum 40 percent rating since April 24, 2014.  

With a greater rating unavailable to the Veteran since April 24, 2014, the Board will next examine whether a rating in excess of 20 percent is available to the Veteran before that date.  As noted above, a 40 percent rating requires either favorable ankylosis of the entire thoracolumbar spine or forward flexion limited to 30 degrees or fewer.  The Veteran's back has never been ankylosed, and the evidence does not support a finding that Veteran's forward flexion was limited to 30 degrees or fewer at any time before April 24, 2014, even when taking pain into consideration.  A 40 percent rating is therefore unwarranted at any time before April 24, 2014.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2017).  Although the Board accepts the Veteran's assertions that her back disability causes her to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of her spine disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Ratings in excess of those currently assigned are similarly unavailable under the formula for rating IVDS.  A rating in excess of 20 percent before April 24, 2014, based on IVDS would require incapacitating episodes with a total duration of at least four weeks during a 12-month period.  A rating in excess of 40 percent after April 24, 2014, based on IVDS would require incapacitating episodes with a total duration of at least six weeks during a 12-month period.  In this case, there has been no showing that the Veteran actually has IVDS, nor has it been demonstrated that bed rest has been prescribed at any time during the course of the appeal.  Furthermore, the November 2009 examiner found that the Veteran did not suffer from incapacitating episodes.  In sum, the criteria for rating in excess of those currently assigned based on IVDS have not been met.  

Turning now to an evaluation of the neurological manifestations of the Veteran's back disability, a compensable evaluation of the Veteran's neurological symptoms would require a finding that such symptoms approximate at least mild incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Turning to the facts in this case, in November 2009, the Veteran complained of numbness, weakness, and pain in the right leg.  Upon physical examination, the Veteran had no motor or sensory loss, and her deep tendon reflexes were normal.  The examiner diagnosed the Veteran with degenerative disc disease with right leg radiculopathy.  In April 2014, muscle strength, reflex, and sensory testing were normal.  The examiner noted that the Veteran did not have radicular pain or signs or symptoms due to radiculopathy.  In July 2015, the Veteran reported experiencing numbness in both of her legs.  Muscle strength, reflex, and sensory testing were normal, and a physician noted that the Veteran did not have symptoms associated with radiculopathy.  In May 2017, the Veteran's deep tendon reflexes were normal and symmetrical.  The straight leg raise was negative.  The Veteran had no complaints of radicular symptoms.  

Upon review of these facts, the Board finds that to the extent the Veteran suffers from neurological symptoms, such symptoms are no more than slight.  While the Veteran has complained of pain that radiates into her right leg, clinicians have consistently found the Veteran to have normal motor, sensory, and reflex functioning.  Accordingly, the Board finds that the Veteran's neurological symptoms do not rise to the level of mild incomplete paralysis, and a compensable rating addressing neurological manifestations of the Veteran's back disability is unwarranted.  

In making these determinations, the Board has considered the statements that the Veteran has submitted in support of her claim.  For example, the Veteran's most recent submission from August 2017 clearly describes the significant impact that her symptoms of back pain and sciatica have on her functioning.  The Veteran has been awarded the current 20 percent and 40 percent ratings, which contemplate a significant degree of impairment, on the basis of such symptoms.  While the Board is sympathetic to the Veteran, it cannot award greater ratings for the Veteran's back disability because the Veteran's symptoms simply do not meet the criteria associated with ratings in excess of those currently assigned.  

Increased Ratings for Bilateral Knee Disabilities

The Veteran contends that her bilateral knee disabilities warrant ratings in excess of noncompensable before April 24, 2014, and 10 percent thereafter.

The Board will first address the issue of entitlement to greater ratings based on limitation of motion of the bilateral knees.  Separate evaluations may be assigned for limitation of flexion and extension of the same knee joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  In pertinent part, limitation of flexion to 45 degrees warrants a 10 percent rating; to 30 degrees warrants a 20 percent rating, and; to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In pertinent part, limitation of extension to 10 degrees warrants a 10 percent rating; to 15 degrees warrants a 20 percent rating; to 20 degrees warrants a 30 percent rating; to 30 degrees warrants a 40 percent rating, and; to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Turning to the facts in this case, the Veteran filed her claim in September 2009 as part of the Benefits Delivery at Discharge program.  An October 2009 x-ray examination indicated that the Veteran had mild degenerative changes of the knees.  The Veteran underwent a VA examination in November 2009, at which time the Veteran complained of worsening bilateral knee pain.  The Veteran experienced pain, tenderness, and stiffness, but she denied experiencing deformity, weakness, incoordination, or decreased speed of joint motion.  The Veteran could stand for up to 30 minutes and could walk less than one mile.  The Veteran walked with a limp.  The Veteran had normal flexion and extension of the bilateral knees without pain or additional limitation following repetitive motion.  

The Veteran underwent an additional VA examination in April 2014, at which time the examiner diagnosed the Veteran with osteoarthritis of the bilateral knees and patellofemoral chondrosis of the right knee.  The Veteran complained of chronic pain and swelling in the bilateral knees.  The Veteran experiencing difficulty bending her knees, driving, standing, walking, and using stairs.  The Veteran complained of flare-ups that occurred every day and lasted for 6 hours.  During flare-ups, the Veteran experienced greater limitations due to pain and weakness.  The Veteran had right knee flexion to 125 degrees with pain at 90 degrees, and full extension of the right knee without pain.  The Veteran had left knee flexion to 135 degrees with pain at 115 degrees, and full extension of the left knee without pain.  Repetitive motion testing did not result in an additional loss of motion or other functional loss.  The examiner noted that the Veteran had functional loss in the form of less movement than normal, weakened movement, painful movement, and disturbance of locomotion.  The Veteran experienced tenderness or pain to palpation of both knees.  

The Veteran underwent an additional VA examination in May 2017, at which time the examiner diagnosed the Veteran with osteoarthritis of the bilateral knee joints.  The Veteran complained of pain, stiffness, popping, and swelling in the knees.  The Veteran denied experiencing flare-ups.  The Veteran's range of motion in both knees was normal, and the Veteran did not have pain or additional limitation with repetitive use.  There was no tenderness or pain on palpation.  There was objective evidence of crepitus in the right knee.  There was no ankylosis, and muscle strength testing was normal.  X-ray examination showed arthritis in the right knee.  

Turning to an analysis of this evidence, with respect to an increased rating based on limitation of flexion, the evidence does not demonstrate flexion of the bilateral knees limited to 60 degrees or fewer, even when taking pain into consideration.  The Board thus finds that greater ratings based on a limitation of flexion, which would require flexion limited to 45 degrees or fewer before April 24, 2014, and flexion limited to 30 degrees or fewer since April 24, 2014, are unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  With respect to an increased rating based on limitation of extension, the evidence does not demonstrate a limitation of extension at any time, even when taking pain into consideration.  The Board thus finds that a separate rating based on a limitation of extension, which would require extension limited to 10 degrees or greater, is unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that her bilateral knee disability causes her to experience pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's bilateral knees.  To the extent, however, that the schedular criteria indicate the Veteran's painful motion is otherwise entitled to at least the minimum compensable rating for the joint, a minimum 10 percent rating applies to the Veteran's bilateral knees.  38 C.F.R. § 4.59.  As such, a 10 percent rating for painful limitation of motion of the bilateral knees is granted before April 24, 2014.

Having determined that the existing 10 percent rating is the maximum rating available based on limitation of movement of the bilateral knees, the Board next turns to the possibility of greater ratings based on instability.  Limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Turning to the facts in this case, in November 2009, the Veteran did not complain of giving way, instability, dislocation, subluxation, locking, or effusion.  The examiner noted crepitation in the knees, but no clicking, snapping, grinding, instability, patellar abnormality, meniscus abnormality, or other knee abnormalities.  In April 2014, the Veteran indicated that she experienced feelings of her knees giving way, with the right knee worse than the left.  Joint stability testing was normal for both knees, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran had not had any meniscal conditions.  In June 2015, the Veteran was noted to have normal bilateral knees without joint effusion.  In May 2017, the Veteran complained of popping and swelling in the knees.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was normal.  The Veteran had never had a meniscus condition.

In this case, the Board finds that the Veteran's symptoms of instability do not approximate the "slight" severity that is required for a 10 percent rating.  The Board acknowledges the Veteran's contention, for example in April 2014, that she experienced a feeling of giving way in the knees.  With that said, clinicians have consistently found the Veteran's knees to be stable.  The Board finds that the Veteran's symptom picture is inconsistent with a finding that she suffered from even slight instability of the knees at any time.  

Furthermore, when semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  In this case, the evidence does not show, nor does the Veteran contend, that she has ever suffered from an impairment of the meniscus of the knees; greater evaluations under Diagnostic Codes 5258 and 5259 are thus unavailable.  

In sum, the Board finds that the Veteran is entitled to maximum 10 percent ratings based on painful motion of the bilateral knees before April 24, 2014.  The Veteran is not entitled to ratings in excess of 10 percent for disabilities of the bilateral knees since April 24, 2014.  

Increased Ratings for Bilateral Ankle Disabilities

The Veteran contends that her left ankle disability warrants a rating in excess of 10 percent and her right ankle disability warrants a compensable rating.

Turning to the facts in this case, the Veteran filed her claim in September 2009 as part of the Benefits Delivery at Discharge program.  The Veteran underwent a VA examination in December 2009, at which time the Veteran complained of pain in her left ankle.  The Veteran wore a brace on her left ankle.  The Veteran complained of flare-ups of pain after increased activity.  The Veteran's ankle motion was not limited.  The Veteran had no pain on dorsiflexion or plantar flexion of the right ankle, but she had pain on dorsiflexion and inversion of the left ankle.  The Veteran had pain on palpation of the lateral ankle ligaments and the distal aspect of the lateral malleolus.  The Veteran's left ankle was edematous.  Both ankles had a negative drawer sign.  The examiner diagnosed the Veteran with a previous fracture of the left ankle and chronic sprains of the bilateral ankles.  A December 2009 x-ray examination showed an essentially normal left ankle with no definite fracture.   

An April 2014 x-ray of the left ankle was normal.  The Veteran underwent an additional VA examination in May 2014, at which time the examiner diagnosed the Veteran with a previous fracture and sprain of the left ankle with residual limitation of motion.  The Veteran complained of pain in her left ankle and flare-ups that resulted in increased pain, difficulty walking, and swelling.  Range of motion testing of the left ankle showed 10 degrees of plantar flexion with pain and 5 degrees of dorsiflexion with pain.  Range of motion testing of the right ankle showed 45 degrees of plantar flexion or greater without pain and 20 degrees of dorsiflexion or more without pain.  Repetitive use testing did not result in an additional loss of motion.  During flare-ups, the Veteran reported experiencing an additional 10 degrees of lost motion in the left ankle.  The examiner noted that the Veteran had functional loss in the left ankle of less movement than normal and painful movement.  The Veteran had localized tenderness or pain on palpation of the left ankle.  Muscle strength testing and stability testing were normal, and there was no ankylosis.  

The Veteran underwent an additional VA examination on May 16, 2017, at which time the examiner diagnosed the Veteran with a collateral ligament sprain of the left ankle.  The examiner found no objective evidence of a right ankle disability.  The Veteran complained of pain and stiffness, but she denied experiencing flare-ups.  Both ankles had a normal range of motion without pain, tenderness, or crepitus.  Repetitive use testing did not result in additional loss of function or motion.  There was no ankylosis, and muscle strength testing was normal.  The examiner indicated that instability or dislocation was suspected in both ankles.  The anterior drawer test and talar tilt test of the right ankle showed no laxity compared to the opposite side.  The anterior drawer test of the left ankle showed no laxity compared to the opposite side, but the talar tilt test showed laxity compared with the opposite side.  A radiograph of the right ankle joint was normal.  

Turning to an analysis of these facts, Diagnostic Codes 5270 through 5274 address disabilities of the ankle.  38 C.F.R. § 4.71a.  Diagnostic Code 5270, applicable to ankylosis of the ankle, and Diagnostic Code 5272, applicable to ankylosis of the subastragalar or tarsal joint, do not apply because the evidence of record does not support a finding that the Veteran suffered from ankylosis at any time.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  Throughout the period on appeal, the Veteran has consistently demonstrated motion in both of her ankles.  

Diagnostic Code 5271, applicable to limitation of motion of the ankle, provides for a 10 percent rating for a "moderate" limitation of motion, and a 20 percent rating for a "marked" limitation of motion.  38 C.F.R. § 4.71a.  The Board notes that a normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  Additionally, the words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of such terms, although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  

The Veteran's left ankle is rated 10 percent disabling under Diagnostic Code 5271.  A greater rating based on limitation of motion of the left ankle would require a finding that the Veteran has suffered from a "marked" limitation of motion.  In this case, until May 2014, the Veteran showed a full range of motion in the left ankle joint.  For example, in December 2009, the Veteran's ankle motion was found not to be limited.  The evidence does not support a finding that the Veteran's limitation of motion of the left ankle was "marked" during this time.  In May 2014, however, the Veteran showed 10 degrees of plantar flexion and 5 degrees of dorsiflexion in the left ankle, with the examiner noting that motion would be further limited during flare-ups.  The Board finds that this degree of lost motion is consistent with a finding of a "marked" limitation of motion.  With that said, in May 2017, the Veteran again showed a normal range of motion in the left ankle without pain, which is inconsistent with a finding of a "marked" limitation of motion.  Thus, the Board finds that a rating in excess of 10 percent for the left ankle based on a limitation of motion is unavailable before May 14, 2014, a rating of 20 percent based on a marked limitation of motion applies as of May 14, 2014, and a 10 percent rating again applies as of May 16, 2017.  

With that said, a compensable rating under the diagnostic code applicable to limitation of motion of the right ankle is unwarranted at any time.  Examiners in December 2009, May 2014, and May 2017 noted that the Veteran had a full range of motion in the right ankle without pain.  

Diagnostic Code 5273, applicable to malunion of the os calcis or astragalus, does not apply because the record contains no evidence of such malunion.  Diagnostic Code 5274, applicable to astragalectomy, does not apply because the Veteran has never undergone such a procedure.  In sum, the Board concludes that before May 14, 2014, a rating in excess of 10 percent for a left ankle disability is unwarranted.  From May 14, 2014, to May 16, 2017, a 20 percent rating, but no greater, is warranted for the Veteran's left ankle disability.  Since May 16, 2017, a rating in excess of 10 percent for a left ankle disability is unwarranted.  A compensable rating is unwarranted for the right ankle at any time.  

Increased Rating for a Migraine Headache Disability

The Veteran contends that her migraine headache disability warrants a compensable rating.  

The Veteran's headache disability has been evaluated under Diagnostic Code 8100, applicable to migraine headaches.  Under these rating criteria, in pertinent part, characteristic prostrating attacks occurring on average once every two months over the last several months warrants a 10 percent rating; characteristic prostrating attacks occurring on an average once a month over the last several months warrants a 30 percent rating; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  The Board otherwise notes that prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

Turning to the facts in this case, the Veteran filed her claim in September 2009 as part of the Benefits Delivery at Discharge program.  The Veteran underwent a VA examination in December 2009, at which time the Veteran reported experiencing headache pain weekly, and she tried to lie down when headaches occurred.  The Veteran experienced sensitivity to sound and light in association with her headaches.  The examiner found that the Veteran's headaches had no significant effects on the Veteran's usual occupation or usual daily activities.  In March 2011, a clinician noted the Veteran's complaints of headaches.  The Veteran was unsure of her headache triggers.  The Veteran experienced no neurologic symptoms, nausea, or vomiting associated with her headaches.  It was noted that the Veteran had a normal MRI examination and neurological evaluation.  

The Veteran underwent an additional examination in April 2014, at which time the examiner diagnosed the Veteran with tension headaches.  The Veteran indicated that she was experiencing headaches more frequently, as often as "29 out of 30 days".  The examiner indicated that the Veteran took Motrin or Tylenol in treatment of her headaches.  The examiner indicated that the Veteran experienced nausea in association with her headaches, but the Veteran did not experience characteristic prostrating attacks of headache pain.  In June 2015, a clinician noted that the Veteran experienced a daily headache that worsened when she did not take her blood pressure medication.  The clinician found that the Veteran had tension headaches, and the clinician prescribed Motrin to the Veteran.  

The Veteran underwent an additional VA examination in May 2017, at which time the examiner diagnosed the Veteran with migraine headaches.  The Veteran reported that she experienced headaches every day, and she experienced severe headaches five times weekly.  The Veteran experienced hypersensitivity to light and sound associated with her headaches.  Over the preceding 12 months, the Veteran had not sought emergency treatment for headache, nor had she been admitted to the hospital.  The Veteran had not taken any sick leave in the preceding 12 months as the result of headaches.  The examiner found that the Veteran did not have characteristic prostrating attacks of headache pain.  

Turning to an analysis of these facts, a compensable rating for the Veteran's migraines requires that the Veteran's migraines produce characteristic prostrating attacks that occur at least once every two months over a period of several months.  The Board observes that no clinician has characterized the severity of the Veteran's migraine headaches in this way.  Indeed, examiners in December 2009, April 2014, and May 2017 found the Veteran's headaches not to result in characteristic prostrating attacks.    

The Veteran has alleged that she often had to lie down as a result of her headache pain.  The Board finds that the simple need to rest in order to alleviate headache symptoms is not consistent with a finding that the Veteran suffered from the "extreme exhaustion or powerlessness" that is associated with a compensable rating for migraine headaches.   Furthermore, the Veteran rarely sought medical treatment specifically for headache pain, nor is there evidence that the Veteran had to miss work as a result of her headache pain.  The Board finds that this infrequency of medical treatment for headache pain is inconsistent with a finding that the Veteran's migraine headaches resulted in the extreme exhaustion or powerlessness that is associated with compensable ratings for a migraine headache disability.

Thus, upon review of the entirety of the medical evidence, the Board finds that the Veteran's migraines do not result in characteristic prostrating attacks.  As a result, the Board finds that a compensable rating for migraine headaches is unwarranted at any time.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a bilateral wrist disability is granted.  

A rating in excess of 20 percent for a back disability before April 24, 2014, is denied.  

A rating in excess of 40 percent for a back disability since April 24, 2014, is denied.  

A compensable rating for radiculopathy of the right leg is denied.

Before April 24, 2014, a 10 percent rating for a left knee disability based on painful motion is granted, subject to the laws and regulations governing the award of monetary benefits.

Before April 24, 2014, a 10 percent rating for a right knee disability based on painful motion is granted, subject to the laws and regulations governing the award of monetary benefits.

Since April 24, 2014, a rating in excess of 10 percent for a left knee disability is denied.  

Since April 24, 2014, a rating in excess of 10 percent for a right knee disability is denied.  

Before May 14, 2014, a rating in excess of 10 percent for a left ankle disability is denied.

From May 14, 2014, to May 15, 2017, a 20 percent rating for a left ankle disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Since May 16, 2017, a rating in excess of 10 percent for a left ankle disability is denied.

A compensable rating for a right ankle disability is denied.  

A compensable rating for migraine headaches is denied.



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


